FILED
                           NOT FOR PUBLICATION                                DEC 13 2013

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


U.S. SECURITIES & EXCHANGE                       No. 12-36033
COMMISSION,
                                                 D.C. No. 2:10-cv-00955-RAJ
              Plaintiff - Appellee,

  v.                                             ORDER*

LARRY LEE ADAIR, Esquire,

              Defendant - Appellant.


                   Appeal from the United States District Court
                     for the Western District of Washington
                   Richard A. Jones, District Judge, Presiding

                          Submitted December 2, 2013**
                              Seattle, Washington

Before: TALLMAN and BEA, Circuit Judges, and MURPHY, District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Stephen Joseph Murphy, III, District Judge for the
U.S. District Court for the Eastern District of Michigan, sitting by designation.
      The Securities and Exchange Commission (SEC) brought a civil

enforcement action against Larry Lee Adair and five other individuals for

perpetrating a $300 million Ponzi scheme in violation of federal securities laws.

Adair and the SEC entered into a partial settlement in which Adair, an attorney,

agreed that the district court would determine the amount of disgorgement and civil

penalties and that Adair would waive the right to appeal the district court’s final

judgment. The district court entered final judgment on October 30, 2012, holding

Adair liable for disgorgement of $3,360,937 in profits, together with prejudgment

interest in the amount of $926,756.32, and a civil penalty in the amount of

$1,166,340. Adair nonetheless appeals the entry of that final judgment, alleging

that the district court abused its discretion by ordering disgorgement in the amount

of $3.36 million.

      The partial settlement agreement executed by Adair contained an express

waiver of the right to appeal the district court’s disgorgement order: “Adair waives

the right, if any, . . . to appeal from the entry of the Final Judgment.” The record

shows that Adair’s waiver of his appellate rights was knowing and voluntary.

There is no evidence that Adair, an attorney, was coerced by the SEC into signing

the agreement. Because the partial settlement agreement is valid, Adair is bound

by its terms, and we dismiss the appeal. See United States v. Harris, 628 F.3d
1203, 1205 (9th Cir. 2011) (“Where an appeal raises issues encompassed by a

valid, enforceable appellate waiver, the appeal generally must be dismissed.”).

      DISMISSED. Each party shall bear its own costs on appeal.